DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018023334, filed on 14 February 2018.

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1 March 2021.
Applicant's election with traverse of Group I in the reply filed on 1 March 2021 is acknowledged.  The traversal is on the ground(s) that the rubber portions in Group I and II are required to be extruded. Claim 16 is directed towards a product, a tire. The recitation of the rubber members being separately extruded then united through vulcanization is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. The recitation of the 'extruded and united' process by which the tire is made has little patentable weight in product claim 16. Accordingly, a search would encompass a review of art that is not limited to extrusion processes. 

The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: rotating body (20), base annular body (21) and unvulcanized assembly (23) mention on p.10 are not found in Fig 1-3 and interfacial boundary (11d) mentioned on p. 11 is not found in Fig 1-4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
	The preamble of the method of claim 1 recites a second and third rubber member but no method step refers to these structures. It is unclear if the unvulcanized rubber assembly necessarily includes second and third rubber members in the first and second rubber extrusion portions and if/when these members are introduced. Furthermore, the claim recites that the first and second extrusion rubber portions have unvulcanized first rubber members and then later specifies that the rubber portions also each comprise of “a part of the first rubber member”. It is unclear whether the first and second rubber portions comprise of both unvulcanized first rubber members and first rubber members.
	As claims 2-15 are directly or indirectly dependent upon claim 1, they stand rejected for similar reasons.
	Regarding claims 2-5, the claims recite limitations on the first, second and third rubber members mentioned only in the preamble of claim 1 and which are not a part of the method steps of claim 1. It is unclear how the limitations presented in claims 2-5 further limit the method steps of claim 1. 
	As claims 8-11 are directly dependent on claims 2-5 (respectively), they stand rejected for similar reasons.
	Regarding claims 7-15, the claims recite limitations in regards to the cross-section of the rubber assembly. However, it is unclear whether the limitations on the cross section of the rubber assembly applies to when it is on the rotating body or when it is assembled into the toroidal tire shape.     
Claims 7-15 recite the limitation "the cross-section".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimomura (JP2014051136).
Regarding claim 1, Shimomura (Fig 6, 7) teaches a method of manufacturing a rubber assembly comprising a first rubber member (“conductive rubber” (22)) made of a first rubber composition, a second rubber member made of a second rubber composition (“non-conductive rubber” (21) in “composite ribbon” (20) left of P2 in Fig 7, see Edited Fig 7 below in regards to “first ribbon”) different from the first rubber composition, and a third rubber member made of a third rubber composition different form the first rubber composition (“non-conductive rubber” (21) of “composite ribbon” (20) two to the left of P2 in Fig 7, see Edited Fig 7 below in regards to “second ribbon”), wherein in a cross-section of the tire including the rotational axis of the tire, the rubber assembly extends in a direction, the second rubber member is connected to a first end portion of the first rubber member in said direction (Fig 7), and the third rubber member is connected to a second end portion of the first rubber member in said direction (Fig 7), the method comprising:
extruding (via “ribbon supply device” (30), Fig 6) a first extrusion rubber portion (“composite ribbon” (20) left of P2 in Fig 7, first ribbon in Edited Fig 7 below, p. 4 paragraph 8) and a second extrusion rubber portion (“composite ribbon” (20) two to the left of P2 in Fig 7, “second ribbon” in Edited Fig 7 below) which correspond to two portions of an unvulcanized rubber assembly which are divided at a division surface passing through an unvulcanized first rubber member (plane between the two ribbons where the “conductive rubber” (22) of each ribbon are in contact, Fig 7), whereby the unvulcanized first rubber member is partially included in both of the first extrusion rubber portion and the second extrusion rubber portion (Fig 7);
forming a base annular body by winding the first extrusion rubber portion around a rotating body (“rotation support” (31), p. 4 paragraph 8);
[AltContent: textbox (Edited Fig 7 of JP2014051136 showing the indication of first and second ribbon according to interpretation)]
    PNG
    media_image1.png
    505
    1072
    media_image1.png
    Greyscale
and forming the unvulcanized rubber assembly by winding the second extrusion rubber portion around the rotating body so that only a part of the first rubber member of the second extrusion rubber portion overlaps with a part of the first rubber member of the base annular body (Fig 7, p. 4 paragraph 8).

	Regarding claim 6, Shimomura discloses all limitations of claim 1 as set forth above. Additionally, Shimomura discloses that the first extrusion rubber portion can comprises of a triangular cross-sectional shape (paragraph 2 of p. 7, Fig 10 c, d).
	Regarding claims 7 and 12, Shimomura discloses all limitations of claims 1 and 6 (respectively) as set forth above. Additionally, Shimomura discloses that in the cross-section including the rotational axis of the tire, the unvulcanized rubber assembly has a thick part defining its maximum thickness (Fig 7), and a first interfacial boundary between the first extrusion rubber portion and the second extrusion rubber portion extends across the thick part (Fig 7, where “first ribbon” contacts “second ribbon” in Edited Fig 7 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimomura (JP2014051136) in view of Nishitani (US20060237112).
	Regarding claim 14, Shimomura disclose all limitations of claim 1 as set forth above. While Shimomura does disclose that the ribbon can have specific dimensions (p. 5 paragraph 3) that would not allow for a first interfacial boundary of length 40 to 70 mm, Shimomura does not explicitly teach away from the ribbon having different dimensions, as it “does not criticize, discredit, or otherwise discourage the solution claimed…." (see MPEP 2141.02 (VI)) and teaches that other cross sections could be used (p. 7 paragraph 2). Furthermore, it would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to have a first interfacial boundary within the range given, as Nishitani, which is within the tire manufacturing arts, teaches the ribbon’s dimension can have a width of up to 100 mm ([0009]), making a interfacial boundary of length 40 to 70 mm possible, with the benefit of reducing forming time ([0010]).

Claim 1-5, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ashimoto (US20100140832) in view of Mancini (US20180236738).
	Regarding claim 1, Ashimoto (Fig 2) discloses that a rubber assembly comprising of a first rubber member made of a first rubber composition (“sidewall rubber layer” (B), [0044]), a second rubber member (“cushion rubber layer” (C)) made of a second rubber composition different from the first rubber composition ([0044]) and a third rubber member (“rubber chafer” (A)) made of a third rubber composition different from the first rubber composition ([0044]), wherein in a cross-section of the tire including the rotational axis of the tire, the rubber assembly extends in a direction, the second rubber member is connected to a first end portion of the first rubber member in said direction (Fig 2), and the third rubber member is connected to a second end portion of the first rubber member in said direction (Fig 2), can be made in part of a tire manufacturing method by extruding the portion ([0012]). However, 
	Within the tire building arts, Mancini teaches a process for building a tyre. In particular, Mancini teaches that an assembly of components to be built in the sidewall area of the tire can be made by extruding a first extrusion rubber portion and a second extrusion rubber portion which correspond to two portions of an unvulcanized rubber assembly (which would be divided at a interfacial surface passing through an unvulcanized first rubber member), whereby the unvulcanized first rubber member is partially included in both of the first extrusion rubber portion and the second extrusion rubber portion; forming a base annular body by winding the first extrusion rubber portion around a rotating body (“forming drums”); and forming the unvulcanized rubber assembly by winding the second extrusion rubber portion around the rotating body so that only a part of the first rubber member of the second extrusion rubber portion overlaps with a part of the first rubber member of the base annular body ([0045-47]). One benefit to the two part extrusion of the sidewall assembly is the construction of overlying sidewalls, which prevents sidewall turnup ([0047]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the process of Mancini with Ashimoto. One would have been motivated to do so to prevent sidewall turnup.

	Regarding claim 3, modified Ashimoto teaches all limitations of claim 2 as set forth above. Additionally, Ashimoto teaches that the second rubber member is a cushion rubber extending radially outwardly from the sidewall rubber (“cushion rubber layer” (C)).
	Regarding claim 4, modified Ashimoto teaches all limitations of claim 2 as set forth above. Additionally, Ashimoto teaches that the third rubber member is a clinch rubber extending radially inwardly from the sidewall rubber (“rubber chafer” (A)).
	Regarding claim 5, modified Ashimoto teaches all limitations of claim 3 as set forth above. Additionally, Ashimoto teaches that the third rubber member is a clinch rubber extending radially inwardly from the sidewall rubber (“rubber chafer” (A)).
	Regarding claims 7-11, modified Ashimoto teaches all limitations of claims 1-5 as set forth above. Additionally, Ashimoto teaches that the unvulcanized rubber assembly has a thick part defining its maximum (Fig 2). While modified Ashimoto doesn’t explicitly teach that an interfacial boundary between the first extrusion rubber portion and the second extrusion rubber portion extends across the thick part, Mancini teaches that the assembly is divided into two portions that are later joined together ([0045-46]), which means there would naturally be an interfacial boundary between the two portions. 
Additionally, the limited number of positions for one end of the interfacial boundary along the top portion of the sidewall section presents a finite number of options that are immediately recognizable to a person having ordinary skill in the art (See Edited Fig 2 below for an example of a possible arrangement), and the options do not produce new or unexpected results. It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to try the 
[AltContent: textbox (Edited Fig 2 of US20100140832 showing the location of a possible interfacial boundary between the two portions.)]
    PNG
    media_image2.png
    561
    911
    media_image2.png
    Greyscale


	Regarding claim 13, modified Ashimoto teaches all limitations of claim 7 as set forth above. While modified Ashimoto doesn’t explicitly teach that in said cross-section, a length of the first interfacial boundary is larger than a length of a second interfacial boundary between the first rubber member and the second rubber member, the limited number of positions for one end of the interfacial boundary along the top and bottom portions of the sidewall section presents a finite number of options that are immediately recognizable to a person having ordinary skill in the art (See Edited Fig 2 below for an example of a possible arrangement), and the options do not produce new or unexpected results. It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to try the arrangement presented to obtain the expected result dividing the assembly into two portions with a reasonable expectation of success (See MPEP 2143(I)(E)).
	Regarding claim 14, modified Ashimoto teaches all limitations of claim 1 as set forth above. While modified Ashimoto does not explicit teach a specific range of the length of an interfacial boundary, modified Mancini does teach that the assembly is divided into two portions that are later joined together ([0045-46]), which means there would naturally be an interfacial boundary between the two portions. Furthermore, as there is a wide range of tire sizes, ranging from bicycle tires to agricultural tires to the tires on earthmovers, it would have been obvious to one of ordinary skill in the art at the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ashimoto (US20100140832)  and Mancini (US20180236738) in view of Sakamoto (US20080156407).
	Regarding claim 15, modified Ashimoto teaches all limitations of 14 as set forth above. However, while modified Ashimoto doesn’t explicitly teach that the first interfacial boundary is inclined at an angle of not more than 30 degrees with respect to the central axis, it would have been obvious to a person of ordinary skill in the art at the earliest effective priority date of the instant application for the angle to be less than 30 degrees, as Sakamoto, which is within the tire manufacturing arts, teaches keeping the angle between sidewall layers to be less than 30 degrees ([0047]) for the benefit of reducing shear stress and inhibiting cracking ([0047]). 	

Claim 1, 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki (US20050271761) in view of Mancini (US20180236738).
	Regarding claim 1, Ohki (Fig 9b) discloses that a rubber assembly comprising of a first rubber member made of a first rubber composition (“section” (Ya), [0002]), a second rubber member (“section” (Yb)) made of a second rubber composition different from the first rubber composition ([0002]) and a third rubber member (“section” (Yd)) made of a third rubber composition different from the first rubber composition ([0002]), wherein in a cross-section of the tire including the rotational axis of the tire, the rubber assembly extends in a direction, the second rubber member is connected to a first end portion of the first rubber member in said direction (Fig 9b), and the third rubber member is connected to a second end portion of the first rubber member in said direction (Fig 9b), can be made in part by 
	Within the tire building arts, Mancini teaches a process for building a tyre. In particular, Mancini teaches that an assembly of components to be built in the sidewall area of the tire can be made by extruding a first extrusion rubber portion and a second extrusion rubber portion which correspond to two portions of an unvulcanized rubber assembly (which would be divided at a division surface passing through an unvulcanized first rubber member), whereby the unvulcanized first rubber member is partially included in both of the first extrusion rubber portion and the second extrusion rubber portion; and forming the unvulcanized rubber assembly by winding the second extrusion rubber portion around the rotating body (“forming drums”) so that only a part of the first rubber member of the second extrusion rubber portion overlaps with a part of the first rubber member of the base annular body ([0045-47]). One benefit to the two part extrusion of the sidewall assembly is the construction of overlying sidewalls, which prevents sidewall turnup ([0047]).
	It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to use the process of Mancini with Ohki. One would have been motivated to do so to prevent sidewall turnup.

    PNG
    media_image4.png
    98
    415
    media_image4.png
    Greyscale
2143(I)(E)).
	Regarding claim 7 and 12, modified Ohki teaches all limitations of claim 1 and 6 (respectively) as set forth above. Additionally, Ohki teaches that the unvulcanized rubber assembly has a thick part defining its maximum (Fig 9b). While modified Ohki doesn’t explicitly teach that an interfacial boundary between the first extrusion rubber portion and the second extrusion rubber portion extends across the thick part, Mancini teaches that the assembly is divided into two portions that are later joined together ([0045-46]), which means there would naturally be an interfacial boundary between the two portions. Additionally, the limited number of positions for both ends of the interfacial boundary along the top and bottom portion of the sidewall section presents a finite number of options that are immediately recognizable to a person having ordinary skill in the art (See Edited Fig 9b below for an example of a possible arrangement), and the options would not produce new or unexpected results. It would have 
	Regarding claim 13, modified Ohki teaches all limitations of claim 7 as set forth above. While modified Ohki doesn’t explicitly teach that in said cross-section, a length of the first interfacial boundary is larger than a length of a second interfacial boundary between the first rubber member and the second rubber member, the limited number of positions for one end of the interfacial boundary along the top and bottom portions of the sidewall section presents a finite number of options that are immediately recognizable to a person having ordinary skill in the art (See Edited Fig 9b above for an example of a possible arrangement), and the options do not produce new or unexpected results. It would have been obvious to one of ordinary skill in the art at the earliest effective priority date of the instant application to try the arrangement presented to obtain the expected result dividing the assembly into two portions with a reasonable expectation of success (See MPEP 2143(I)(E)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749